11 N.Y.3d 780 (2008)
JESUS FUENTES, as a Parent of a Disabled Child, Appellant,
v.
BOARD OF EDUCATION OF THE CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Decided September 16, 2008
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), *781 accepted and the issues presented are to be considered after briefing and argument.